Citation Nr: 1603912	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-24 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to service-connected hypothyroidism.

2.  Entitlement to service connection for hearing loss, to include as secondary to service-connected hypothyroidism.

3.  Entitlement to an increased rating for hypothyroidism, currently evaluated as 10 percent disabling.

4.  Entitlement to an effective date earlier than October 20, 1988, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to an effective date earlier than October 7, 1996, for the award of a 100 percent schedular rating for service-connected chronic bronchitis with bronchiectasis.

6.  Entitlement to an additional allowance for dependent school children.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from May 5, 1957 to December 3, 1957.

This matter comes before the Board of Veterans Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).

The claim was previously before the Board in August 2012, at which time the above-listed claims were remanded for further development.  That development having been completed, the claims have returned to the Board.  

The Board additionally notes that the Veteran was previously represented by Josh Stone, Agent, (as reflected in a previously filed VA Form 21-22a, Appointment of Individual as Claimant's Representative).  In November 2015, the Veteran filed a VA Form 21-22 appointing Disabled American Veterans (DAV) his representative without limitation.  See 38 C.F.R. § 14.631 (2015).  The Board recognizes the change in representation.



As will be discussed below, the Veteran withdrew his appeal as to all of the issues listed above.


FINDING OF FACT

On January 8, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met for the claim for service connection for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal have been met for the claim for service connection for hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.

3.  The criteria for withdrawal of a substantive appeal have been met for the claim for an increased rating for hypothyroidism.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.

4.  The criteria for withdrawal of a substantive appeal have been met for the claim for an earlier effective date for the award of a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.

5.  The criteria for withdrawal of a substantive appeal have been met for the claim for an earlier effective date for the award of a 100 percent schedular rating for service-connected chronic bronchitis with bronchiectasis.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.



6.  The criteria for withdrawal of a substantive appeal have been met for the claim for an additional allowance for dependent school children.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On January 8, 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran expressing his desire to withdraw all issues on appeal.  The Veteran also cancelled his Board videoconference hearing, which was scheduled for that same date.

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2015).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id.  Appeal withdrawals must be in writing and must include the name of the veteran, the veteran's claim number, and a statement that the appeal is withdrawn.  Id.  

The Veteran's written notification containing his request to withdraw the issues has been reduced to writing, and it contains his name and claim number.  See Statement dated January 8, 2016; Letter from the Veteran's Representative dated January 8, 2016.  The Board has not yet issued a decision concerning the issues on appeal, thus the criteria are met for withdrawal of the claims.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an 
instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).  Accordingly, further action by the Board on these issues is not appropriate and the appeal should be dismissed.  Id.


ORDER

The claim of entitlement to service connection for tinnitus is dismissed.

The claim of entitlement to service connection for hearing loss is dismissed.

The claim of entitlement to an increased rating for hypothyroidism is dismissed.

The claim of entitlement to an earlier effective date for the award of a TDIU is dismissed.  

The claim of entitlement to an earlier effective date for the award of a 100 percent schedular rating for service-connected chronic bronchitis with bronchiectasis is dismissed.

The claim of entitlement to an additional allowance for dependent school children is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


